Exhibit 99.1 Mercantile Bank Corporation Reports Strong Second Quarter 2017 Results Annualized loan growth of 14 percent and continued strength in core profitability highlight quarter GRAND RAPIDS, Mich., July 18, 201 7 – Mercantile Bank Corporation (NASDAQ: MBWM) ("Mercantile") reported net income of $7.3 million, or $0.45 per diluted share, for the second quarter of 2017, compared with net income of $7.4 million, or $0.46 per diluted share, for the respective prior-year period. Net income during the first six months of 2017 totaled $15.0 million, or $0.91 per diluted share, compared to $16.0 million, or $0.98 per diluted share, during the first six months of 2016. “We are very pleased to close the first half of 2017 with a solid quarter that reflects the ongoing success of our strategic initiatives,” said Robert B. Kaminski, Jr., President and Chief Executive Officer of Mercantile. “Our sound financial condition and anticipated new loan fundings make us confident that the strong performance achieved during the first six months of the year can continue throughout the last half of the year.” The second quarter was highlighted by: ● Strong earnings performance and capital position ● Robust net interest margin ● Strong asset quality, as reflected by low levels of nonperforming assets and loans in the 30- to 89-days delinquent category ● New commercial term loan originations of approximately $152 million ● Continued strength in commercial loan pipeline A bank owned life insurance death benefits claim in the first quarter of 2017 increased reported net income during the first six months of 2017 by approximately $1.1 million, or $0.06 per diluted share, while the repurchase of $11.0 million in trust preferred securities at a 27 percent discount in the first quarter of 2016 increased reported net income during the first six months of 2016 by approximately $1.8 million, or $0.11 per diluted share. Excluding the impacts of these transactions, diluted earnings per share during the first six months of 2017 and 2016 equaled $0.85 and $0.87, respectively. O perating Results Total revenue, which consists of net interest income and noninterest income, was $31.2 million during the second quarter of 2017, up $0.1 million or 0.2 percent from the prior-year second quarter. Net interest income during the second quarter of 2017 was $27.2 million, up $0.1 million or 0.3 percent from the second quarter of 2016. The net interest margin was 3.85 percent in the second quarter of 2017, up from 3.73 percent in the linked quarter, but down from 4.01 percent in the prior-year second quarter. The increase in the net interest margin in the current-year second quarter relative to the first quarter of 2017 primarily resulted from a higher yield on loans and an improved earning asset mix. The increased yield on loans mainly reflected the positive impact of increased interest rates on variable-rate commercial loans stemming from a 25 basis point increase in the targeted federal funds rate in March of 2017 and again in June of 2017 and a higher level of purchased credit-impaired commercial loan income. The change in earning asset mix primarily reflected loan growth and a reduction in interest-earning deposit balances. Higher-yielding average loans represented 86.5 percent of average earning assets during the second quarter of 2017, up from 85.6 percent during the linked quarter, while lower-yielding average interest-earning deposit balances represented 1.6 percent of average earning assets during the current-year second quarter, down from 2.2 percent during the linked quarter. The decline in the net interest margin during the second quarter of 2017 compared to the prior-year second quarter reflects a decreased yield on average earning assets, primarily reflecting a lower yield on securities, and an increased cost of funds, mainly reflecting higher costs of certain non-time deposit accounts and borrowed funds. The decreased yield on securities was mainly due to the absence of accelerated discount accretion on called U.S. Government agency bonds being recorded as interest income. Approximately $1.5 million in accelerated discount accretion was recorded as interest income during the second quarter of 2016, positively impacting the net interest margin by 22 basis points; no accelerated discount accretion was recorded during the second quarter of 2017. The negative impact of the decreased yield on securities was somewhat mitigated by an increased loan yield, which primarily stemmed from increased interest rates on variable-rate commercial loans resulting from the aforementioned rate hikes and the 25 basis point rate hike in December of 2016, along with a higher level of purchased credit-impaired commercial loan income. Net interest income and the net interest margin during the second quarter of 2017 and the prior-year second quarter were affected by purchase accounting accretion and amortization entries associated with the fair value measurements recorded effective June 1, 2014. Increases in interest income on loans totaling $1.3 million and $0.9 million were recorded during the second quarters of 2017 and 2016, respectively. An increase in interest expense on subordinated debentures totaling $0.2 million was recorded during both the current-year second quarter and prior-year second quarter. Purchased loan accretion amounts vary from period to period as a result of periodic cash flow re-estimations, loan payoffs, and payment performance. Mercantile recorded a $0.8 million provision for loan losses during the second quarter of 2017 compared to a $1.1 million provision during the respective 2016 period. The provision expense recorded during both periods primarily reflects loan growth. Noninterest income during the second quarter of 2017 was $4.0 million, down slightly from the $4.1 million in noninterest income recorded during the second quarter of 2016. The decrease in noninterest income mainly reflects lower other income and service charges on accounts, mitigating higher credit and debit card fees, payroll processing revenue, mortgage banking activity income, and bank owned life insurance income. Noninterest expense totaled $19.9 million during the second quarter of 2017, up $0.7 million or 3.6 percent from the respective 2016 period, generally reflecting expected increases in various overhead costs stemming from recent growth initiatives. Mr. Kaminski continued: “We are very pleased with the sustained strength and relative stability of our net interest margin, which in addition to benefitting as expected from the recent rate hikes initiated by the Federal Open Market Committee, also received a boost from increased purchased credit-impaired commercial loan income. In light of our balance sheet structure, our net interest margin should benefit from any further rate hikes. We continue to seek opportunities to enhance fee income and remain dedicated to meeting growth and expansion objectives in a cost-conscious manner.” B alance Sheet As of June 30, 2017, total assets were $3.14 billion, up $60.8 million or 2.0 percent from December 31, 2016. Total loans increased $149 million or 6.2 percent, while interest-earning deposits decreased $84.6 million or 63.4 percent, over the same time period. Interest-earning deposit balances declined as a result of these funds being used to meet loan funding requirements, as well as deposit withdrawals stemming from certain commercial customers making tax payments. Approximately $152 million in commercial term loans to new and existing borrowers were originated during the second quarter of 2017, as continuing sales and relationship building efforts resulted in additional lending opportunities. As of June 30, 2017, unfunded commitments on commercial construction and development loans totaled approximately $111 million, which are expected to be largely funded over the next 12 to 18 months. Raymond Reitsma, President of Mercantile Bank of Michigan, noted: “Our lenders’ continuing focus on identifying and fostering new customer relationships and serving our existing customer base is depicted by the strong loan growth achieved during the second quarter of 2017. Our relationship-based approach to banking continues to be well received by clients in our markets. We remain committed to growing the loan portfolio in a disciplined manner, including an emphasis on both loan pricing and quality. Based on our current loan pipeline, we are quite confident that we can continue to grow the commercial loan portfolio in future periods. We are also pleased to report that our residential mortgage loan portfolio grew for the fourth consecutive quarter, reflecting the ongoing success of strategic initiatives that were implemented to increase market penetration.” Commercial and industrial loans and owner-occupied commercial real estate (“CRE”) loans combined represented approximately 50 percent of total loans as of June 30, 2017. Non-owner occupied CRE loans equaled about 31 percent of total loans as of June 30, 2017. As of June 30, 2017, total deposits were $2.37 billion, down $4.3 million from December 31, 2016, but up $91.0 million from June 30, 2016. Local deposits were down $21.7 million since year-end 2016, but up $94.0 million over the past twelve months. The reduction in local deposits was mainly due to certain commercial customers making tax payments, while the growth in deposits was primarily driven by new commercial loan relationships. Wholesale funds were $339 million, or approximately 12 percent of total funds, as of June 30, 2017, compared to $251 million as of December 31, 2016 and $275 million as of June 30, 2016. Asset Quality Nonperforming assets at June 30, 2017 were $7.2 million, or 0.2 percent of total assets, compared to $7.8 million, or 0.3 percent of total assets, at March 31, 2017, and $6.4 million, or 0.2 percent of total assets, at December 31, 2016. The level of past due loans remains nominal, and loan relationships on the internal watch list have remained relatively consistent in number and dollar volume. Net loan charge-offs were $0.7 million during the second quarter of 2017, or an annualized 0.12 percent of average loans, compared with net loan charge-offs of $0.3 million in both the linked quarter and prior-year second quarter (annualized 0.05 percent and 0.04 percent of average loans, respectively). C apital Position Shareholders’ equity totaled $357 million as of June 30, 2017, an increase of $16.7 million from year-end 2016. The Bank’s capital position remains above “well-capitalized” with a total risk-based capital ratio of 12.7 percent as of June 30, 2017, compared to 13.1 percent at December 31, 2016. At June 30, 2017, the Bank had approximately $76 million in excess of the 10.0 percent minimum regulatory threshold required to be considered a “well-capitalized” institution. Mercantile reported 16,480,852 total shares outstanding at June 30, 2017. No shares were repurchased during the first six months of 2017 as part of the $20 million stock repurchase program that was announced in January of 2015. Future share repurchases totaling $15.5 million can be made under the program, which was expanded by $15 million in early 2016. Mr. Kaminski concluded: “Our strong financial performance during the first six months of 2017 positions us to meet growth and profitability objectives and further enhance shareholder value. Our commitment to increasing shareholder value is also depicted by our cash dividend program, including the announcement of an increased third quarter dividend earlier today. We continue to be successful in gaining new clients by using a value-added approach and offering a wide-range of products and services, and we are excited about the opportunities that are available to us as we seek out potential customers in our markets.” About Mercantile Bank Corporation Based in Grand Rapids, Michigan, Mercantile Bank Corporation is the bank holding company for Mercantile Bank of Michigan. Mercantile provides banking services to businesses, individuals and governmental units, and differentiates itself on the basis of service quality and the expertise of its banking staff. Mercantile has assets of approximately $3.1 billion and operates 49 banking offices. Mercantile Bank Corporation’s common stock is listed on the NASDAQ Global Select Market under the symbol “MBWM.” Forward-Looking Statements This news release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Actual results may differ materially from the results expressed in forward-looking statements. Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and nontraditional competitors; changes in banking regulation or actions by bank regulators; changes in tax laws; changes in prices, levies, and assessments; the impact of technological advances; governmental and regulatory policy changes; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; changes in local real estate values; changes in the national and local economies; and other factors, including risk factors, disclosed from time to time in filings made by Mercantile with the Securities and Exchange Commission. Mercantile undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. FOR FURTHER INFORMATION: Robert B. Kaminski, Jr. Charles Christmas President & CEO Executive Vice President & CFO 616-726-1502 616-726-1202 rkaminski@mercbank.com cchristmas@mercbank.com Mercantile Bank Corporation Second Quarter 2017 Results MERCANTILE BANK CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) JUNE 30, DECEMBER 31, JUNE 30, 2017 2016 2016 ASSETS Cash and due from banks $ 52,847,000 $ 50,200,000 $ 60,087,000 Interest-earning deposits 48,762,000 133,396,000 46,896,000 Total cash and cash equivalents 101,609,000 183,596,000 106,983,000 Securities available for sale 322,258,000 328,060,000 323,452,000 Federal Home Loan Bank stock 11,036,000 8,026,000 8,026,000 Loans 2,527,281,000 2,378,620,000 2,379,940,000 Allowance for loan losses ) ) ) Loans, net 2,508,986,000 2,360,659,000 2,362,830,000 Premises and equipment, net 45,999,000 45,456,000 45,558,000 Bank owned life insurance 66,535,000 67,198,000 66,537,000 Goodwill 49,473,000 49,473,000 49,473,000 Core deposit intangible 8,712,000 9,957,000 11,228,000 Other assets 28,728,000 30,146,000 25,849,000 Total assets $ 3,143,336,000 $ 3,082,571,000 $ 2,999,936,000 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 800,718,000 $ 810,600,000 $ 733,573,000 Interest-bearing 1,570,003,000 1,564,385,000 1,546,145,000 Total deposits 2,370,721,000 2,374,985,000 2,279,718,000 Securities sold under agreements to repurchase 110,920,000 131,710,000 136,690,000 Federal Home Loan Bank advances 245,000,000 175,000,000 178,000,000 Subordinated debentures 45,176,000 44,835,000 44,494,000 Accrued interest and other liabilities 14,020,000 15,230,000 16,457,000 Total liabilities 2,785,837,000 2,741,760,000 2,655,359,000 SHAREHOLDERS' EQUITY Common stock 308,343,000 305,488,000 303,336,000 Retained earnings 50,012,000 40,904,000 38,553,000 Accumulated other comprehensive income/(loss) ) ) 2,688,000 Total shareholders' equity 357,499,000 340,811,000 344,577,000 Total liabilities and shareholders' equity $ 3,143,336,000 $ 3,082,571,000 $ 2,999,936,000 Mercantile Bank Corporation Second Quarter 2017 Results MERCANTILE BANK CORPORATION CONSOLIDATED REPORTS OF INCOME (Unaudited) THREE MONTHS ENDED THREE MONTHS ENDED SIX MONTHS ENDED SIX MONTHS ENDED June 30, 2017 June 30, 2016 June 30, 2017 June 30, 2016 INTEREST INCOME Loans, including fees $ 28,927,000 $ 26,887,000 $ 55,660,000 $ 53,666,000 Investment securities 1,860,000 3,197,000 3,688,000 5,250,000 Other interest-earning assets 116,000 63,000 259,000 120,000 Total interest income 30,903,000 30,147,000 59,607,000 59,036,000 INTEREST EXPENSE Deposits 2,023,000 1,819,000 3,891,000 3,685,000 Short-term borrowings 46,000 47,000 97,000 91,000 Federal Home Loan Bank advances 1,002,000 575,000 1,657,000 925,000 Other borrowed money 639,000 606,000 1,260,000 1,353,000 Total interest expense 3,710,000 3,047,000 6,905,000 6,054,000 Net interest income 27,193,000 27,100,000 52,702,000 52,982,000 Provision for loan losses 750,000 1,100,000 1,350,000 1,700,000 Net interest income after provision for loan losses 26,443,000 26,000,000 51,352,000 51,282,000 NONINTEREST INCOME Service charges on accounts 1,054,000 1,090,000 2,072,000 2,038,000 Credit and debit card income 1,176,000 1,080,000 2,282,000 2,095,000 Mortgage banking income 783,000 744,000 1,906,000 1,342,000 Earnings on bank owned life insurance 328,000 298,000 2,066,000 584,000 Other income 701,000 852,000 1,567,000 5,091,000 Total noninterest income 4,042,000 4,064,000 9,893,000 11,150,000 NONINTEREST EXPENSE Salaries and benefits 10,888,000 10,801,000 22,160,000 21,796,000 Occupancy 1,554,000 1,480,000 3,108,000 3,084,000 Furniture and equipment 546,000 522,000 1,081,000 1,047,000 Data processing costs 2,072,000 1,970,000 4,083,000 3,962,000 FDIC insurance costs 248,000 365,000 458,000 757,000 Other expense 4,574,000 4,055,000 8,768,000 8,415,000 Total noninterest expense 19,882,000 19,193,000 39,658,000 39,061,000 Income before federal income tax expense 10,603,000 10,871,000 21,587,000 23,371,000 Federal income tax expense 3,260,000 3,437,000 6,629,000 7,388,000 Net Income $ 7,343,000 $ 7,434,000 $ 14,958,000 $ 15,983,000 Basic earnings per share $ 0.45 $ 0.46 $ 0.91 $ 0.98 Diluted earnings per share $ 0.45 $ 0.46 $ 0.91 $ 0.98 Average basic shares outstanding 16,471,060 16,240,966 16,452,954 16,266,311 Average diluted shares outstanding 16,485,356 16,268,839 16,467,384 16,293,250 Mercantile Bank Corporation Second Quarter 2017 Results MERCANTILE BANK CORPORATION CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) Quarterly Year-To-Date (dollars in thousands except per share data) 2nd Qtr 1st Qtr 4th Qtr 3rd Qtr 2nd Qtr EARNINGS Net interest income $ 27,193 25,509 26,435 26,450 27,100 52,702 52,982 Provision for loan losses $ 750 600 600 600 1,100 1,350 1,700 Noninterest income $ 4,042 5,851 4,604 5,284 4,064 9,893 11,150 Noninterest expense $ 19,882 19,776 18,394 19,663 19,193 39,658 39,061 Net income before federal income tax expense $ 10,603 10,984 12,045 11,471 10,871 21,587 23,371 Net income $ 7,343 7,615 8,085 7,845 7,434 14,958 15,983 Basic earnings per share $ 0.45 0.46 0.49 0.48 0.46 0.91 0.98 Diluted earnings per share $ 0.45 0.46 0.49 0.48 0.46 0.91 0.98 Average basic shares outstanding 16,471,060 16,434,647 16,352,359 16,282,804 16,240,966 16,452,954 16,266,311 Average diluted shares outstanding 16,485,356 16,449,210 16,374,117 16,307,350 16,268,839 16,467,384 16,293,250 PERFORMANCE RATIOS Return on average assets % Return on average equity % Net interest margin (fully tax-equivalent) % Efficiency ratio % Full-time equivalent employees YIELD ON ASSETS / COST OF FUNDS Yield on loans % Yield on securities % Yield on other interest-earning assets % Yield on total earning assets % Yield on total assets % Cost of deposits % Cost of borrowed funds % Cost of interest-bearing liabilities % Cost of funds (total earning assets) % Cost of funds (total assets) % PURCHASE ACCOUNTING ADJUSTMENTS Loan portfolio - increase interest income $ 1,336 832 1,672 1,002 935 2,168 2,251 Trust preferred - increase interest expense $ 171 171 171 171 171 342 342 Core deposit intangible - increase overhead $ 609 636 636 636 688 1,245 1,403 MORTGAGE BANKING ACTIVITY Total mortgage loans originated $ 60,371 38,365 46,727 52,340 39,559 98,736 64,005 Purchase mortgage loans originated $ 39,115 21,523 21,962 25,542 21,995 60,638 30,747 Refinance mortgage loans originated $ 21,256 16,842 24,765 26,798 17,564 38,098 33,258 Total mortgage loans sold $ 29,371 18,463 30,081 35,826 26,229 47,834 45,151 Net gain on sale of mortgage loans $ 1,012 732 993 1,079 791 1,744 1,325 CAPITAL Tangible equity to tangible assets % Tier 1 leverage capital ratio % Common equity risk-based capital ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % Tier 1 capital $ 347,754 341,708 336,316 337,054 330,710 347,754 330,710 Tier 1 plus tier 2 capital $ 366,048 359,984 354,278 354,580 347,819 366,048 347,819 Total risk-weighted assets $ 2,861,605 2,757,616 2,697,727 2,718,012 2,685,823 2,861,605 2,685,823 Book value per common share $ 21.69 21.13 20.76 21.44 21.18 21.69 21.18 Tangible book value per common share $ 18.16 17.56 17.14 17.76 17.45 18.16 17.45 Cash dividend per common share $ 0.18 0.18 0.67 0.17 0.16 0.36 0.32 ASSET QUALITY Gross loan charge-offs $ 1,150 456 970 363 397 1,606 872 Recoveries $ 419 171 805 179 145 590 601 Net loan charge-offs (recoveries) $ 731 285 165 184 252 1,016 271 Net loan charge-offs to average loans % Allowance for loan losses $ 18,295 18,276 17,961 17,526 17,110 18,295 17,110 Allowance to originated loans % Nonperforming loans $ 6,450 7,292 5,939 4,669 5,168 6,450 5,168 Other real estate/repossessed assets $ 789 495 469 790 815 789 815 Nonperforming loans to total loans % Nonperforming assets to total assets % NONPERFORMING ASSETS - COMPOSITION Residential real estate: Land development $ 0 0 16 23 42 0 42 Construction $ 0 0 0 0 319 0 319 Owner occupied / rental $ 3,367 2,972 2,883 2,945 2,893 3,367 2,893 Commercial real estate: Land development $ 65 80 95 110 125 65 125 Construction $ 0 0 0 0 0 0 0 Owner occupied $ 1,313 1,221 610 1,597 2,263 1,313 2,263 Non-owner occuiped $ 400 421 488 691 134 400 134 Non-real estate: Commercial assets $ 2,081 3,076 2,293 65 165 2,081 165 Consumer assets $ 13 17 23 28 42 13 42 Total nonperforming assets 7,239 7,787 6,408 5,459 5,983 7,239 5,983 NONPERFORMING ASSETS - RECON Beginning balance $ 7,787 6,408 5,459 5,983 6,320 6,408 6,737 Additions - originated loans $ 1,774 2,987 2,953 1,172 1,096 4,761 2,219 Merger-related activity $ 16 0 33 0 0 16 0 Return to performing status $ 0 ) ) 0 0 ) 0 Principal payments $ ) Sale proceeds $ ) Loan charge-offs $ ) Valuation write-downs $ ) Ending balance $ 7,239 7,787 6,408 5,459 5,983 7,239 5,983 LOAN PORTFOLIO COMPOSITION Commercial: Commercial & industrial $ 780,816 757,219 713,903 750,330 750,136 780,816 750,136 Land development & construction $ 29,027 31,924 34,828 37,455 40,529 29,027 40,529 Owner occupied comm'l R/E $ 491,633 452,382 450,464 440,705 438,798 491,633 438,798 Non-owner occupied comm'l R/E $ 783,036 768,565 748,269 741,443 716,930 783,036 716,930 Multi-family & residential rental $ 114,081 113,257 117,883 118,103 113,361 114,081 113,361 Total commercial $ 2,198,593 2,123,347 2,065,347 2,088,036 2,059,754 2,198,593 2,059,754 Retail: 1-4 family mortgages $ 220,697 205,850 195,226 190,715 189,119 220,697 189,119 Home equity & other consumer $ 107,991 112,117 118,047 127,626 131,067 107,991 131,067 Total retail $ 328,688 317,967 313,273 318,341 320,186 328,688 320,186 Total loans $ 2,527,281 2,441,314 2,378,620 2,406,377 2,379,940 2,527,281 2,379,940 END OF PERIOD BALANCES Loans $ 2,527,281 2,441,314 2,378,620 2,406,377 2,379,940 2,527,281 2,379,940 Securities $ 333,294 341,677 336,086 333,469 331,478 333,294 331,478 Other interest-earning assets $ 48,762 12,663 133,396 85,848 46,896 48,762 46,896 Total earning assets (before allowance) $ 2,909,337 2,795,654 2,848,102 2,825,694 2,758,314 2,909,337 2,758,314 Total assets $ 3,143,336 3,018,919 3,082,571 3,063,964 2,999,936 3,143,336 2,999,936 Noninterest-bearing deposits $ 800,718 757,706 810,600 731,663 733,573 800,718 733,573 Interest-bearing deposits $ 1,570,003 1,520,310 1,564,385 1,597,774 1,546,145 1,570,003 1,546,145 Total deposits $ 2,370,721 2,278,016 2,374,985 2,329,437 2,279,718 2,370,721 2,279,718 Total borrowed funds $ 404,370 380,009 354,902 372,917 362,665 404,370 362,665 Total interest-bearing liabilities $ 1,974,373 1,900,319 1,919,287 1,970,691 1,908,810 1,974,373 1,908,810 Shareholders' equity $ 357,499 348,050 340,811 349,471 344,577 357,499 344,577 AVERAGE BALANCES Loans $ 2,472,489 2,390,030 2,372,510 2,391,620 2,342,333 2,431,487 2,308,147 Securities $ 338,045 339,537 336,493 328,993 340,866 338,787 347,681 Other interest-earning assets $ 46,250 61,376 127,790 91,590 49,365 53,771 45,687 Total earning assets (before allowance) $ 2,856,784 2,790,943 2,836,793 2,812,203 2,732,564 2,824,045 2,701,515 Total assets $ 3,081,542 3,016,871 3,064,974 3,040,324 2,952,184 3,049,385 2,922,207 Noninterest-bearing deposits $ 785,705 766,031 773,137 733,600 702,293 775,922 677,316 Interest-bearing deposits $ 1,531,399 1,542,078 1,561,539 1,572,424 1,548,509 1,536,709 1,568,719 Total deposits $ 2,317,104 2,308,109 2,334,676 2,306,024 2,250,802 2,312,631 2,246,035 Total borrowed funds $ 400,508 352,614 366,905 373,973 347,191 376,694 323,573 Total interest-bearing liabilities $ 1,931,907 1,894,692 1,928,444 1,946,397 1,895,700 1,913,403 1,892,292 Shareholders' equity $ 351,216 343,344 343,122 345,944 339,357 347,302 338,113
